       Case: 2:20-mj-00380-CMV Doc #: 7 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 18




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT COLUMBUS


United States of America

-vs-                                                      Case No. 2:20-mj-380

Frank E. Andrews


                                COURTROOM MINUTES

JUDGE:            Chelsey M. Vascura            DATE AND TIME:         5/27/2020 at 1pm

DEPUTY CLERK:     Allie Moran                   COUNSEL FOR GOVT:      Heather Hill, Jessica
                                                                       Knight, Jennifer Roush

RECORD:           CourtSmart                    COUNSEL FOR DEFT(S).

INTERPRETER:                                    PRETRIAL/PROBATION:


Initial Appearance

-Dft appeared and was advised of rights, charges, and potential penalties
-Dft submitted financial affidavit; counsel to be appointed
-Detention Hearing set for 6/1/2020 at 11:30am; Preliminary Hearing set for 6/10/2020 at 1pm
-Dft remanded to custody of USMS
